Citation Nr: 0729137	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  05-17 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's hypertension, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel





INTRODUCTION

The veteran had on active service from June 1983 to February 
2001.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Wichita, Kansas, Medical and Regional Office Center (RO) 
which, in pertinent part, denied an increased disability 
evaluation for the veteran's hypertension.  


FINDING OF FACT

The veteran's hypertension has been objectively shown to be 
manifested by diastolic blood pressure predominately less 
than 110; systolic blood pressure predominately less than 
200; and continuous use of medication.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the veteran's hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a), 4.104, Diagnostic Code 7101 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claim, the Board 
observes that the RO issued a VCAA notice to the veteran in 
August 2004 which informed him of the evidence generally 
needed to support a claim of entitlement to an increased 
evaluation; what actions he needed to undertake; and how the 
VA would assist him in developing his claim.  Such notice 
effectively informed him of the need to submit any relevant 
evidence in his possession.  The August 2004 VCAA notice was 
issued prior to the January 2005 rating decision from which 
the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded a VA examination for compensation purposes.  The 
examination report is of record.  There remains no issue as 
to the substantial completeness of the veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  


II.  Hypertension  

A. Historical Review

The veteran's service medical records reflect that he was 
diagnosed with hypertension.  The report of a November 2001 
VA examination for compensation purposes states that the 
veteran exhibited a blood pressure reading of 148/86.  He was 
diagnosed with hypertension controlled by medication.  In 
March 2002, the RO established service connection for 
hypertension and assigned a 10 percent evaluation for that 
disability.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current 


symptomatology with the criteria set forth in the Schedule 
For Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2007).  A 10 percent evaluation is warranted 
for hypertensive vascular disease with diastolic pressure of 
predominantly 100 or more; systolic pressure of predominantly 
160 or more; or a history of diastolic pressure predominantly 
100 or more which requires continuous medication for control.  
A 20 percent evaluation requires diastolic pressure of 
predominantly 110 or more or systolic pressure of 
predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2007).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower evaluation will be assigned.  38 C.F.R. § 4.7 (2007).  

An October 2003 VA treatment entry states that the veteran 
exhibited a blood pressure reading of 135/76.  A February 
2004 VA treatment record states that the veteran reported 
that he had exhausted his supply of blood pressure medication 
the previous day.  Treating VA medical personnel observed 
that the veteran exhibited blood pressure readings of 157/101 
and 147/98.  

In his April 2004 claim for service connection, the veteran 
advanced that his hypertension was increasing in severity.  
VA clinical documentation dated in April 2004 states that the 
veteran exhibited blood pressure readings of 160/104, 
160/122, and 188/101.  His hypertension was found to be 
uncontrolled and his prescribed medication was increased.  

VA clinical documentation dated in May 2004 reflects blood 
pressure readings of 124/80 and 138/82.  Treating VA medical 
personnel noted that the veteran's hypertension had undergone 
a "great improvement."  A June 2004 VA treatment record 
states that the veteran exhibited a blood pressure reading of 
115/73.  A July 2004 VA treatment entry notes a blood 
pressure reading of 144/96.  

In an October 2004 written statement, the veteran indicated 
that his hypertension was uncontrolled.  His prescribed 
medications were being progressively increased.  
At a December 2004 VA examination for compensation purposes, 
the veteran exhibited blood pressure readings of 145/90, 
140/90, and 135/85.  The veteran was diagnosed with 
hypertension controlled by medication.  A December 2004 VA 
treatment record states that the veteran exhibited a blood 
pressure reading of 132/89.  

In his June 2005 substantive appeal, the veteran advanced 
that his hypertension was uncontrolled by medication despite 
increasing dosages.  He clarified that "4 out of 7 days it 
stays above 100 diastolic."  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's hypertension is controlled by medication.  His 
diastolic pressure has been shown to be consistently below 
110 and his systolic pressure to be consistently below 200.  
In the absence of diastolic pressure predominantly 110 or 
more and/or systolic pressure predominantly 200 or more, the 
Board finds that an increased evaluation is not warranted.  


ORDER

An increased evaluation for the veteran's hypertension is 
denied.



____________________________________________
J. T. Hutcheson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


